Citation Nr: 0513054	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  02-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Determination of character of discharge for the period of 
active service from November 1966 to April 1971.

2.  Eligibility for health care under Chapter 17 of Title 38 
U.S.C. for any disability determined to be service-connected.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The appellant served on active duty from November 1966 to 
April 1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an Administrative Decision rendered in November 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

This case was previously before the Board in August 2003, 
when it was remanded for further development, to include 
obtaining the veteran's entire service personnel record and 
relevant records from the service department.  These records 
have been obtained in part, and careful review of them 
suggests that further development, unfortunately, is 
necessary.

The Board notes that the proceedings of Board Review 
completed by the Board for Correction of Military Records, 
dated September 7, 2000, reflects that the veteran had 
requested correction of his DD Form 214 to show award of the 
Bronze Star Medal and the Republic of Vietnam Gallantry Cross 
with silver star.  The Board found 1st Infantry Division 
General Orders Number 6824, dated July 12, 1968, 
demonstrating award to the veteran of the Bronze Star Medal 
with "V" device.  However, the Board was unable to find 
evidence that he had been authorized the Republic of Vietnam 
Gallantry Cross with silver star.

Subsequent to development requested in the August 2003 
remand, the Board notes that a letter dated December 1, 1969, 
from Department of the Army, Headquarters United States Army 
Vietnam, is now of record and shows that the veteran was then 
informed he was authorized the Gallantry Cross with Silver 
Star, presented by the Government of the Republic of Vietnam, 
under provisions of AR 672-5-1.

The Board points this out to the veteran and his 
representative, and suggests that the veteran and his 
representative take appropriate actions to procure a copy of 
this document and consider again petitioning the Board of 
Correction of Military Records, now that the evidence for the 
veteran's assertion has been found.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

As noted above, this case was previously remanded for further 
development, in August 2003, to include obtaining the 
veteran's entire service personnel record and relevant 
records from the service department.  The RO obtained most of 
these records, and careful review of them suggests that 
further development is necessary.

In the present case, the veteran entered into a contract for 
enlistment on November 17, 1966, for a period of two years' 
active service.  His original expiration of time in service 
(ETS) was, therefore, November 16, 1968.  Service personnel 
records reflect that he served in Vietnam from May 1967 
through April 1968, and that he was assigned to Company C, 
2nd Battalion, 18th Infantry 1st Infantry Division.  During 
this time, he served with distinction, earning a Bronze Star 
Medal with "V" and a Purple Heart medal, the citations of 
which are of record.  The wounds he received that resulted in 
his being awarded the Purple Heart were shrapnel wounds to 
the left arm, sustained in September 1967.  The citation for 
the Bronze Star with "V" is dated in June 1968 and for 
action on February 12, 1968:

On this date, [servicemember] was serving 
as a rifleman with his company during a 
reconnaissance in force operation near 
the village of Ben Cat, when they engaged 
a numerically superior Viet Cong force 
occupying well entrenched positions.  
Upon contact, [servicemember] immediately 
took up a forward position and returned 
fire on the insurgents.  He noticed two 
Viet Cong begin to withdraw from their 
positions and instantly engaged them with 
an accurate burst of fire, killing both 
fleeing insurgents.  Noticing a wounded 
comrade lying in an open area, 
[servicemember] courageously rushed to 
the aid of the wounded soldier through a 
heavy barrage of enemy small arms, 
automatic weapons, and rocket fire.  
After administering first aid to the 
casualty and preparing him for 
evacuation, [servicemember] sighted an 
enemy sniper.  Without hesitation or 
regard for his personal safety, 
[servicemember] crawled across the 
embattled area to within 50 feet of the 
Viet Cong's position and waited for the 
insurgent to make a move.  The enemy 
sniper finally moved and [servicemember] 
killed him with a burst of deadly 
accurate fire.  His dauntless courage and 
determined efforts contributed greatly to 
the successful outcome of the encounter.

In January 1968, the veteran voluntarily executed a request 
to extend his foreign service tour for six months, at the 
same time, he requested reassignment to a different unit and 
special leave.  In pertinent part, he agreed as part of this 
request to extend his period of service or to reenlist if 
necessary to insure sufficient service remaining to complete 
the extended overseas tour.

Service personnel records next reflect that the veteran 
departed Vietnam to return to the continental United States 
on April 1, 1968 to commence his special leave.  Thereafter, 
he is listed as absent without leave (AWOL) from June 7 to 
October 26, 1968, October 30  to December 12, 1968, December 
17, 1968 to January 16, 1969, January 17 to May 21, 1969, May 
22 to July 21, 1969, July 31, to August 28, 1969, August 29, 
1969 to February 27, 1970, February 28 to April 5, 1970, 
April 14 to July 6, 1970, August 12, 1970 to February 7, 
1971, and February 8 to April 13, 1971.  

The veteran was tried several times by Special Courts Martial 
for these offenses, found guilty and sentenced to pay 
forfeitures and hard labor.  In April 1971, he was discharged 
under Army Regulation 635-212, under conditions other than 
honorable.  His separation documents reflect that he was 
found to have been AWOL for 160 days prior to his normal ETS, 
and 824 days after.  He never returned to Vietnam.

In May 1977, the Department of the Army notified the veteran 
that his application for consideration under the Department 
of Defense Discharge Review Program (Special) had been 
considered and his discharge under conditions other than 
honorable had been upgraded to under honorable conditions, or 
general, effective that month.  Accordingly, the service 
department issued the veteran new separation documents.

In November 1978, the Department of the Army notified the 
veteran that review by the Army Discharge Review Board, as 
required by Public Law 95-126, resulted in the veteran's 
upgrade not being affirmed.  Yet, a DD Form 215, dated 
subsequent to the November 8, 1978 notice, on November 16, 
1978, reflects that the discharge had been reviewed and a 
"determination made that characterization of service was 
warranted up DOD SDRP 4 APR 77."

The veteran petitioned for further review of his character of 
discharge in 2000, as reflected by the September 2000 
proceedings.  The Board declined to further upgrade the 
character of his discharge, but corrected his discharge 
documents to show the award of a Bronze Star Medal with 
"V".  The DD Form 215 issued as a result of the Board's 
actions repeats the above notation indicating review of the 
veteran's discharge under Public Law 95-126 and the 
determination made that characterization of service was 
warranted up.

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).  A "veteran" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

The specific issue involved in the present case is whether or 
not the character of the veteran's discharge from active 
service bars him from receiving VA benefits.  In pertinent 
part, 38 U.S.C.A. § 5303(a) (West 2002) provides that the 
discharge of any person from the Armed Forces on the basis of 
an absence without authority from active duty for a 
continuous period of at least 180 days if such person was 
discharged under conditions other than honorable, unless such 
person demonstrates to the satisfaction of the VA Secretary 
that there are compelling circumstances to warrant such 
prolonged unauthorized absence, shall bar all rights of such 
person under laws administered by the Secretary based upon 
the period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. § 1553 
(West 2002). 
See also 38 C.F.R. § 3.12(c)(6) (2003).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant including family emergencies or obligations.  
These reasons should be evaluated in terms of the person's 
age, cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.

Hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time the prolonged AWOL period began.  The existence of a 
valid legal defense that would have precluded conviction for 
absence without leave is also a factor to be used in 
determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2004).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge, then such person will not be barred from receiving 
benefits administered by the Secretary based upon the period 
from which such person was separated.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2003); see 38 C.F.R. § 
3.354 (2004) (defining insanity for purposes of determining 
cause of discharge from service).

Importantly, an honorable or general discharge awarded under 
one of the following programs does not remove any bar to 
benefits imposed by 38 C.F.R. § 3.12(c): (1) The President's 
directive of January 19, 1977, initiating further action with 
respect to Presidential Proclamation 4313 of September 16, 
1974, or (2) the Department of Defense's Special Discharge 
Review Program effective April 5, 1977, or (3) any discharge 
review program implemented after April 5, 1977, and not made 
applicable to all persons administratively discharged or 
released from active military, naval or air service under 
other than honorable conditions.  38 C.F.R. 
§ 3.12(h) (2004).

A discharge to accept appointment as a commissioned or 
warrant officer, or to change from a Reserve or Regular 
commission to accept a commission in the other component, or 
to reenlist is a conditional discharge if it was issued 
during one of the following periods:  (1) World War I; prior 
to November 11, 1918.  As to reenlistments, this subparagraph 
applies only to Army and National Guard.  No involuntary 
extension or other restrictions existed on Navy enlistments; 
(2) World War II, the Korean conflict or the Vietnam era; 
prior to the date the person was eligible for discharge under 
the point or length of service system, or under any other 
criteria in effect; (3) Peacetime service; prior to the date 
the person was eligible for an unconditional discharge.  
38 C.F.R. § 3.13(a) (2004).

Except as provided in paragraph (c) of this section, the 
entire period of service under the circumstances stated in 
paragraph (a) of this section constitutes one period of 
service and entitlement will be determined by the character 
of the final termination of such period of active service 
except that, for death pension purposes, § 3.3(b)(3) and (4) 
is controlling as to basic entitlement when the conditions 
prescribed therein are met.  38 C.F.R. § 3.13(b) (2004).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met:  
(a) The person served in the active military, naval or air 
service for the period of time the person was obligated to 
serve at the time of entry into service; (2) The person was 
not discharged or released from such service at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment; and (3) The person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c) 
(2004).

As noted above, the veteran enlisted on November 17, 1966 for 
a period of two years' active service.  His contractual 
obligation for service would therefore have ended November 
17, 1968.

The veteran has argued that he agreed to extend his service 
overseas in consideration of not having to return to his 
former combat unit.  He stated that he went on leave and, 
while in the United States, was notified that he would be 
returning to his infantry unit in Vietnam and returning to 
combat.  He stated that he went AWOL under the immense 
distress that the fear of going back into combat cause.  In 
support of his statements, he proffered the statements of his 
treating psychologist, Eli Mitchell, Ph.D., and his spouse.

The statement from Dr. Mitchell is dated in July 2000 and 
indicates that the veteran experienced extreme combat 
stressors to include witnessing the deaths of four fellow 
soldiers in combat in February 1968 alone.  Of them, he 
carried the torso of his best friend out of the combat zone, 
and he carried another wounded soldier to safety, but he 
died.  The psychologist offered his opinion that the 
veteran's PTSD actually became evident in 1968, and that the 
leave extended the veteran was done so because the command of 
the infantry unit to which the veteran had been assigned had 
determined that the veteran had already experienced too much 
combat.  The veteran knew he had to return to Vietnam, but 
had been promised he would return to a training unit, not a 
combat unit.  After reporting for duty after his leave 
expired, the veteran found he was to return to his old combat 
unit, he tried to contest the orders before finally going 
AWOL.

The statement from the veteran's spouse is dated in July 2000 
and states, in pertinent part:

When [the veteran] came home on leave 
from Vietnam, when I pick him up at the 
airport, he was quiet with nothing to 
say.  When he report back to ... , he came 
home after 2 or 3 days upset because they 
were going to send back to Vietnam with 
the same unit.  He was at the breaking 
point, I feel he broke at that time, and 
has never been the same since that time.  
While AWOL he went to the river and woods 
and live for 3 months.  He didn't want to 
see anybody.

It is the veteran's assertion that he was mentally impaired 
at the time he went AWOL from June 1968 through October 1968.  
In the present case, the veteran's original obligated period 
of service ended November 16, 1968.  At this point in time, 
as designated on his separation documents, he had been AWOL 
for 160 days.  

Given the compelling circumstances of the veteran's service 
in combat and the possibility that a finding of mental 
insanity could result in a finding that contractually 
obligated period of his service (from November 17, 1966 to 
November 16, 1968) does not pose a bar to the payments of 
benefits, see 38 C.F.R. § 3.12 and 3.13 (2004), the Board 
determines that further development is required in this case.

The RO has not had the opportunity to consider documents 
received subsequent to the August 2003 remand.  These records 
present further information about the veteran's service, 
reflect that his contractual obligation would have been 
completed in November 1968, at which time he had been AWOL 
160 days (rather than 180 or more), and that there is some 
confusion as to the actual character of his discharge-the 
discrepancy between the November 8, 1978 letter from the 
Department of the Army, and the DD Forms 215 dated November 
16, 1978 and November 8, 2000.

Moreover, while the veteran indicated that he had sought 
treatment for his psychiatric disabilities contemporaneous to 
his periods of AWOL and his separation from active service, 
he also indicated that the physician was now deceased.  The 
Board finds that, under the present circumstances, it is 
necessary to request a full review of the record by an 
appropriate specialist to determine if a finding of mental 
insanity at the time of the initial period of AWOL can be 
made.  Such review should be made with all of the evidence of 
record-including service personnel records and VA and non-VA 
treatment records, including further statements from the 
veteran's Veterans Center psychologist, if offered.  See 
38 C.F.R. § 3.159(c).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should again request that the 
veteran identify all VA and non-VA health 
care providers who treated him for 
neuropsychiatric condition from his first 
period of AWOL in 1968 to the present.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran by the Veterans Center in 
Knoxville, Tennessee and by Dr. Mitchell 
and Candice L. Blake, Psychiatrist, of 
Knoxville, Tennessee. 

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

3.  The RO should determine if the 
veteran has been found disabling by 
either SSA or the State of Tennessee.  If 
so, the RO should request copies of the 
SSA and or State of Tennessee decision 
that found the veteran disabled, and 
copies of any and all medical evidence 
used in that determination.  

4.  The RO should again afford the 
veteran the opportunity to provide 
statement attesting to his state of mind 
at the time he went AWOL in June 1968, 
including but not limited to statements 
proffered from his family and friends who 
observed changes in his behavior, or to 
whom he may have confided his feelings 
and fears; or former service members who 
may have known the stresses the veteran 
faced in Vietnam.

5.  The RO should again afford the 
veteran the opportunity to provide an 
opinion by a health care professional, 
including his treating psychologist, as 
to the state of his mind at the time he 
went AWOL in June 1968.  

6.  When the above development has been 
completed, the RO should make 
arrangements to send the veteran's claims 
file to the appropriate specialist in 
neuropsychiatric disorders to obtain an 
opinion as to the veteran's state of mind 
at the time he went AWOL in 1968.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
specialist for review.

The neuropsychiatric specialist should be 
asked to render the following opinions 
based on all the evidence:
?	whether it is as likely as not that 
the veteran was insane at the time 
he was AWOL from June 1968 to the 
end of his contractual obligation in 
November 1968-including that he was 
so affected by his combat 
experiences as to have been rendered 
insane during the time he went AWOL
?	whether it is as likely as not that 
the veteran was insane at the time 
he was AWOL during all the periods 
of AWOL from June 1968 through April 
1971. 

The specialist should clearly outline 
the rationale for any opinion 
expressed.

7.  After receipt of any and all newly 
acquired evidence, and with full 
consideration of the service department 
and service personnel records received 
pursuant to the RO's development efforts 
subsequent to the Board's August 2003 
remand the Board requests that the RO 
again issue an Administrative Decision 
concerning the character of discharge for 
the veteran's service.  In so doing, the 
RO is requested to consider the period of 
the veteran's original obligation of 
service, from November 17, 1966 to 
November 16, 1968 as distinct from his 
entire service from November 17, 1966 to 
April 22, 1971.

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review whether the character of the 
veteran's discharge from the period of 
military service from November 17, 1966 
to April 22, 1971 constitutes a bar to 
benefits based on that period of service 
to include the issues under laws 
administered by the VA, exclusive of 
health care and related benefits 
authorized under Chapter 17, Title 38, 
United States Code (Section 2, Public Law 
95-126)-to include whether the veteran's 
service from November 17, 1966 to his 
contractual obligation on November 16, 
1968 may be considered not a bar to 
benefits given the exceptions provided in 
the regulations and the particular 
circumstances of this case.

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




